PER CURIAM.
We reverse the final judgment granting the plaintiff a new trial. The only specific and contemporaneous objection made to the points now raised as error was directed to the jury instruction. We hold, however, that the instruction given was not clearly erroneous as it was consistent with the plaintiffs theory of the case and did not, as contended, direct the jury that the defendant had no duty to provide reasonable security on an adjacent non-owned lot used by its customers. See L.K. v. Water’s Edge Ass’n, 532 So.2d 1097 (Fla. 3d DCA 1988). The other points complained of were not error or were not preserved for review.
The order granting a new trial is reversed and the cause is remanded with instructions to reinstate the judgment entered on the jury verdict.